DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/321,724 filed on February 14, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-14 and 16-17 are still pending, with claims 1 and 9 being currently amended. Claims 7 and 15 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant has not amended claims 9-16 such that 112(f) is no longer invoked. Thus, claims 9-16 remain interpreted under 112(f).

Allowable Subject Matter
Claims 1-6, 8-14 and 16-17 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the time length is determined by a negotiation between the terminal device and a base station device in the communication system based on traffic of the terminal device” in combination with all the other elements recited in claim 1.
Claims 2-6, 8 and 17, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 9 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 10-14 and 16, being dependent on claim 9, are allowable for the same reasons as claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859